Exhibit 10.3

STOCK OPTION AWARD AGREEMENT

This Stock Option Award Agreement (“Agreement”) is entered into effective as of
March 9, 2012, (the “Grant Date”), by and between Waste Management, Inc., a
Delaware corporation (together with its Subsidiaries and Affiliates, the
“Company”), and you, (the “Employee”), pursuant to the Waste Management, Inc.
2009 Stock Incentive Plan (the “Plan”). Employee agrees that the terms and
conditions of this Agreement will govern Employee’s rights with respect to the
Award exclusively, notwithstanding any contrary provisions in any employment
agreement or prior award. Employee and the Company agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement. The terms and conditions of this
Agreement as offered herein must be accepted by Employee prior to April 23,
2012. Failure to timely accept the terms by such time will result in the
immediate and irrevocable cancellation of the Award offered.

1. Grant. In accordance with, and subject to, the terms of the Plan, the Company
hereby grants to Employee a stock option award (the “Award”) subject to the
terms and conditions set forth herein. This Award of stock options grants you
the right to purchase the shares of common stock of Waste Management, Inc., $.01
par value, (“Common Stock”) set forth below at the Grant Price set forth below
(the “Grant Price”), subject to the conditions and restrictions on exercise and
transferability set forth below and in the Plan. The number of shares subject to
option under this Award is the number of announced to Employee on March 9, 2012.
The Grant Price is the Fair Market Value of a share of Common Stock on the Grant
Date. The maximum term of the Award is the 10th anniversary of the Grant Date.

2. Right to Exercise.

(a) General Rule. Except as provided in the remainder of this Section, the Award
shall become exercisable as follows:

 

Exercise Date

  

Percentage of Option Exercisable

 

Prior to the first anniversary of the Grant Date

     0 % 

On or after the first anniversary of the Grant Date

     25 % 

On or after the second anniversary of the Grant Date

     25 % 

On or after the third anniversary of the Grant Date

     50 % 

provided, however, except as otherwise provided for under this Agreement, the
Employee must remain employed by the Company continuously through the applicable
exercise dates.



--------------------------------------------------------------------------------

(b) Retirement. Upon the Employee’s termination of employment from the Company
due to Retirement, the Options subject to the Award shall continue to become
exercisable following the schedule under paragraph (a) above for three years
following the Employee’s Retirement and once exercisable shall remain
exercisable for the three year period following the Employee’s Retirement;
provided, however, in no event will the Award be exercisable beyond the original
term of the Award.

(c) Death or Disability. Upon termination of employment from the Company by
reason of Employee’s death or disability (as determined by the Committee),
Employee (or in the case of Employee’s death, Employee’s beneficiary) shall be
entitled to exercise all of the options then outstanding under the Award
(whether or not previously exercisable under paragraph (a) above) for one year
following the Employee’s termination of employment due to death or disability,
as the case may be; provided, however, in no event will the Award be exercisable
beyond the original term of the Award. Notwithstanding the foregoing, in the
event Employee was eligible for Retirement at the time of his death or
disability, the Award will remain exercisable for three years following the
termination of employment; provided, however, in no event with the Award be
exercisable beyond the original term of the Award.

(d) Involuntary Termination of Employment Without Cause. Upon an involuntary
termination of employment without Cause by the Company, Employee shall be
entitled to exercise all of the options then outstanding and exercisable under
the Award immediately prior to termination of employment for a period of 90 days
following the Employee’s termination of employment; provided, however, in no
event will the Award be exercisable beyond the original term of the Award.

(e) Termination for Cause. Upon a termination of employment by the Company with
Cause, Employee shall forfeit all options under the Award, whether or not
previously exercisable, without the payment of any consideration or further
consideration by the Company. Upon forfeiture, neither Employee nor any
successors, heirs, assigns, or legal representatives of Employee shall
thereafter have any further rights or interest in the unvested portion of the
Award.

(f) Involuntary Termination by Company or Resignation by Employee for Good
Reason following a Change in Control. In the event of an involuntary termination
of employment without Cause or a resignation from employment by the Employee for
Good Reason that, in either case, occurs on or before the second anniversary of
the occurrence of a Change in Control, the Award shall become exercisable
immediately (whether or not previously exercisable under paragraph (a) above).
For purposes of this Section 2(f), “Good Reason” has the meaning assigned in
Employee’s written employment agreement, as in effect on the Grant Date; in the
event there is no such agreement or definition provided, then “Good Reason”
means the initial existence of one or more of the following conditions, arising
without the consent of Employee: (1) a material diminution in Employee’s base
compensation; (2) a material diminution in the service provider’s authority,
duties, or responsibilities, so as to effectively cause Employee to no longer be
performing the duties of his position; (3) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom Employee is
required to report. Upon an the occurrence of such a termination of employment
or resignation, the Options subject to the Award shall remain exercisable for
the three (3) year period following the termination of employment; provided,
however, in no event will the Award be exercisable beyond the original term of
the Award.

 

- 2 -



--------------------------------------------------------------------------------

(g) Restrictive Covenants. Notwithstanding any other term of this Agreement to
the contrary, in order to be eligible to exercise any portion of the Award,
Employee must also have entered into an agreement containing restrictive
covenants concerning limitations on Employee’s behavior following termination of
employment that is satisfactory to the Company and its affiliates.

4. Exercise.

(a) Manner of Exercise. To the extent exercisable under Section 3, the Employee
may exercise his or her Award, in whole or in part, by delivering written notice
to the Company in accordance with Section 22 and in such form as the Company may
require from time to time. Such notice of exercise shall:

(i) specify the number of Common Shares subject to the Option to be purchased;

(ii) specify the aggregate Grant Price for such Common Shares;

(iii) be accompanied by payment in full of such aggregate Grant Price.

(b) Payment of Grant Price. The Grant Price shall be payable to the Company in
full by either:

(i) in cash or its equivalent;

(ii) by tendering previously acquired Common Stock that has been held for at
least six months and having an aggregate fair market value at the time of
exercise equal to the aggregate Grant Price; or

(iii) a combination of sub-paragraphs (i) and (ii).

In addition, payment of the Grant Price may be made by one or more of the
following methods either upon written consent from the Committee or if one or
more of the following methods will not result in a charge to earnings for
financial reporting purposes:

(iv) by withholding Common Stock that otherwise would be acquired on exercise
having an aggregate fair market value at the time of exercise equal to the
aggregate Grant Price;

(v) by tendering other Awards payable under the Plan;

(vi) by cashless exercise through delivery of irrevocable instructions to a
broker to promptly deliver to the Company the amount of proceeds from

 

- 3 -



--------------------------------------------------------------------------------

a sale of shares having a fair market value equal to the Grant Price, provided
that such broker is (A) an approved designee of the Company for these purposes
and (B) such instructions are delivered by no later than close of the New York
Stock Exchange on the last Trading Day prior to the 10th anniversary of the
Grant Date. Payment by cashless exercise shall not be considered to have
occurred until such time as such broker has issued confirmation of the
transaction;

(vii) a combination of sub-paragraphs (iv) through (vi).

(c) No Fractional Shares. The Company shall not be required to issue any
fractional shares of Common Stock.

5. Repayment of Benefits Arising from Misconduct.

(a) Notwithstanding any provision of this Agreement to the contrary, if it is
determined by the Committee that Employee either engaged in or benefited from
Misconduct, then, to the extent permitted by law, Employee will refund to the
Company any amounts, plus interest, received by Employee under this Agreement.

(b) Following a finding of Misconduct of the Employee, the Employee may dispute
the occurrence of Misconduct pursuant to binding arbitration. Individuals
determined to have benefited from, but not engaged in, Misconduct will have no
right to challenge the finding of Misconduct through arbitration. The Company
and Employee hereby agree that any dispute arising out of or relating to a
finding that Employee engaged in Misconduct shall be settled exclusively by
final and binding arbitration, as governed by the Federal Arbitration Act (9
U.S.C. 1 et seq.). The arbitration proceeding, including the rendering of an
award, shall be administered by JAMS pursuant to its Employment Arbitration
Rules and Procedures, which may be found on the JAMS web site www.jamsadr.com.
All expenses associated with the arbitration shall be borne by Company. Such
arbitration expenses will not include attorney fees incurred by the respective
parties. The award of the arbitrator shall be final and binding upon the
parties. Judgment on any arbitration award may be entered in any court having
jurisdiction.

(c) The Company must initiate any attempt at recovery pursuant to this Section
within the earlier to occur of (i) one year after discovery of alleged
Misconduct or (ii) the second anniversary of Employee’s termination of
employment.

(d) The provisions of this Section 5, without implication as to any other
section hereof, shall survive the expiration or termination of this Agreement
and of Employee’s employment.

6. Restrictions on Transfer.

(a) Absent prior written consent of the Committee, the Award granted hereunder
to Employee may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or involuntarily, by operation of law or
otherwise; provided, however, that the transfer of any shares of Common Stock
with respect to the Award purchased upon exercise hereunder shall not be
restricted by virtue of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(b) Consistent with the foregoing, except as contemplated by Section 7, no right
or benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of the person entitled to such
benefits. If Employee or his Beneficiary hereunder shall attempt to transfer,
anticipate, alienate, assign, sell, pledge, encumber or charge any right or
benefit hereunder, other than as contemplated by Section 7, or if any creditor
shall attempt to subject the same to a writ of garnishment, attachment,
execution sequestration, or any other form of process or involuntary lien or
seizure, then such attempt shall have no effect and shall be void.

7. Assignment and Transfers. Prior to the exercise of the Award and the delivery
of the Common Stock with respect to the Award, the Award is not transferable
(either voluntarily or involuntarily), other than pursuant to a domestic
relations order. Employee may designate a beneficiary or beneficiaries (the
“Beneficiary”) to whom the Award will pass upon Employee’s death and may change
such designation from time to time by filing a written designation of
beneficiary on such form as may be prescribed by the Company, provided that no
such designation shall be effective until filed with the Company. Following
Employee’s death, the Award will pass to the designated Beneficiary and such
person will be deemed Employee for purposes of any applicable provisions of this
Agreement. If no such designation is made or if the designated Beneficiary does
not survive Employee’s death, the Award shall pass by will or, if none, then by
the laws of descent and distribution.

8. Withholding Tax. The Employee acknowledges and agrees that the Employee is
responsible for the tax consequences associated with the grant of the Award and
its exercise. To the extent that the receipt of this Award, exercise, or the
delivery of the Common Stock with respect to any Award results in a taxable
event to Employee for federal or state tax purposes, Employee shall deliver to
the Company at such time, such amount of money or shares of Common Stock earned
or owned by Employee, at Employee’s election, as the Company may require to meet
its obligation under applicable tax laws or regulations, and, if Employee fails
to do so, the Company is authorized to withhold from any cash or other form of
remuneration then or thereafter payable to Employee any tax required to be
withheld by reasons of such resulting taxation.

9. Changes in Capital Structure. As may be determined to be appropriate and
equitable by the Committee, in its complete and sole discretion, to prevent
dilution or enlargement of rights, the Committee shall make or authorize to be
made an adjustment in the number and class of Common Stock and/or the Grant
Price to prevent dilution or enlargement of rights, as a result of the
following:

 

  (a) any adjustment, recapitalization, reorganization or other changes in the
Company’s capital structure or its business;

 

- 5 -



--------------------------------------------------------------------------------

  (b) any merger or consolidation of the Company;

 

  (c) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Company’s Common Stock or the rights thereof;

 

  (d) the dissolution or liquidation of the Company;

 

  (e) any sale or transfer of all or any part of the Company’s assets or
business; or

 

  (f) any other corporate act or proceeding, whether of a similar character or
otherwise.

10. Compliance with Laws. The Company reserves the right to delay the Employee’s
exercise of the Award and will not be required to deliver any shares of Common
Stock pursuant to this Agreement, if, in the opinion of counsel for the Company,
such issuance would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations. Prior to the issuance of any
shares pursuant to this Agreement, the Company may require that Employee (or
Employee’s legal representative upon Employee’s death or disability) enter into
such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Agreement, including an agreement (in such form as the Committee may
specify) in which Employee represents that the shares of Common Stock acquired
by him or her upon exercise are being acquired for investment and not with a
view to the sale or distribution thereof.

The Company may postpone issuing and delivering any Common Stock for so long as
the Company reasonably determines to be necessary to satisfy the following
conditions:

 

  (a) its completing or amending any securities registration or qualification of
the Common Stock or it of the Employee satisfying any exemption from
registration under any federal or state law, rule or regulation;

 

  (b) its receiving proof it considers satisfactory that a person seeking to
exercise the Award after the Employee’s death is entitled to do so;

 

  (c) the Employee complying with any requests for representations under the
Plan; and

 

  (d) the Employee complying with any federal, state or local tax withholding
obligations.

11. Employee to Have no Rights as a Stockholder. Employee shall have no rights
as a stockholder with respect to any shares of Common Stock subject to this
Award prior to the date on which he or she is recorded as the holder of such
shares of Common Stock on the records of the Company, including no right to
dividends declared on the Common Stock underlying the Award.

 

- 6 -



--------------------------------------------------------------------------------

12. Successors and Assigns.

(a) This Agreement shall bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective permitted successors or assigns
(including personal representatives, heirs and legatees), except that Employee
may not assign any rights or obligations under this Agreement except to the
extent, and in the manner, expressly permitted herein.

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

13. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:

(a) give Employee any right to be awarded any further Options (or other form of
stock incentive awards) other than in the sole discretion of the Committee;

(b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Award and applicable
Common Stock following the exercise of such Award); or

(c) confer upon Employee the right to continue in the employment or service of
the Company.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.

15. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

16. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

17. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used. In addition, the following terms shall have the meanings set
forth in this Section 17.

(a) “Board” means the Board of Directors of Waste Management, Inc.

 

- 7 -



--------------------------------------------------------------------------------

(b) “Cause” means any of the following: (i) willful or deliberate and continual
refusal to materially perform Employee’s employment duties reasonably requested
by the Company after receipt of written notice to Employee of such failure to
perform, specifying such failure (other than as a result of Employee’s sickness,
illness, injury, death or disability) and Employee fails to cure such
nonperformance within ten (10) days of receipt of said written notice;
(ii) breach of any statutory or common law duty of loyalty to the Company;
(iii) Employee has been convicted of, or pleaded nolo contendre to, any felony;
(iv) Employee willfully or intentionally caused material injury to the Company,
its property, or its assets; (v) Employee disclosed to unauthorized person(s)
proprietary or confidential information of the Company that causes a material
injury to the Company; (vi) any material violation or a repeated and willful
violation of the Company’s policies or procedures, including but not limited to,
the Company’s Code of Business Conduct and Ethics (or any successor policy) then
in effect.

(c) “Change in Control” means the first to occur on or after the Grant Date of
any of the following events:

 

  (i) any Person, or Persons acting as a group (within the meaning of
Section 409A), acquires, directly or indirectly, including by purchase, merger,
consolidation or otherwise, ownership of securities of the Company that,
together with securities held by such Person or Persons, represents fifty
percent (50%) or more of the total voting power or total fair market value of
the Company’s then outstanding securities;

 

  (ii) any Person, or Persons acting as a group (within the meaning of
Section 409A), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons), directly or
indirectly, including by purchase, merger, consolidation or otherwise, ownership
of securities of the Company that represents thirty percent (30%) or more of the
total voting power of the Company’s then outstanding voting securities;

 

  (iii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, at the Grant Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating or the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors before the date of
such appointment or election or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

  (iv)

the stockholders of the Company approve a plan of complete liquidation of the
Company and such liquidation is actually commenced or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (or any transaction having a similar effect), other than
a sale or disposition by the Company of all or

 

- 8 -



--------------------------------------------------------------------------------

  substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale. For purposes hereof, a
“sale or other disposition by the Company of all or substantially all of the
Company’s assets” will not be deemed to have occurred if the sale involves
assets having a total gross fair market value of less than forty percent
(40%) of the total gross fair market value of all assets of the Company
immediately prior to such sale.

For purposes of this definition, the following terms shall have the following
meanings:

 

  (A) “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time;

 

  (B) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(3) an employee benefit plan of the Company, (4) an underwriter temporarily
holding securities pursuant to an offering of such securities or (5) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of Common Stock.

(d) “Committee” means the Management Development and Compensation Committee of
the Board or such other committee of the Board as the Board may designate from
time to time.

(e) “Fair Market Value” means the average of the highest and lowest sales price
per share of Common Stock as of a particular date on the New York Stock
Exchange, or if there shall have been no such sale so reported on that date, on
the last preceding date on which such a sale was so reported.

(f) “Misconduct” means (i) any act or failure to act by any employee of the
Company that (ii) caused or was intended to cause a violation of the Company’s
policies, generally accepted accounting principles or any applicable laws in
effect at the time of the act(s) or failure(s) to act in question and that
(iii) materially increased the value of the payment or award received by
Employee under this Agreement. Determination as to the existence of Misconduct
shall be made by an independent third party (either a law firm or an accounting
firm) appointed by the Committee.

(g) “Retirement” means the voluntary resignation of employment by Employee,
after Employee: (i) has attained the age of 55 or greater; (ii) has a sum of age
plus full years of Service with the Company equal to 65 or greater; and,
(iii) has completed at least 5 consecutive full years of Service with the
Company during the 5 year period immediately preceding the resignation.

 

- 9 -



--------------------------------------------------------------------------------

(h) “Service” is measured from Employee’s original date of hire by the Company,
except as provided below. In the case of a break of employment by Employee from
the Company of one year or more in length, Employee’s service before the break
of employment shall not be included in his or her Service hereunder. In the case
of service with an entity acquired by the Company, Employee’s service with such
entity shall be considered Service hereunder, so long as Employee remained
continuously employed with such predecessor company(ies) and the Company. In the
case of a break of employment between a predecessor company and the Company of
any length, Employee’s Service shall be measured from the original date of hire
by the Company and shall not include any service with any predecessor company.

(i) “Termination of Employment” means the termination of Employee’s employment
with the Company. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among Waste Management, Inc. and its
Subsidiaries and Affiliates will not be considered a Termination of Employment.
Any questions as to whether and when there has been a Termination of Employment,
and the cause of such termination, shall be determined by the Committee, and its
determination will be final.

(j) “Trading Day” means a day on which the New York Stock Exchange is open for
trading for its regular trading sessions.

18. Entire Agreement.

(a) Employee understands that the Options have been granted pursuant to the
terms of the Plan, and the Award and this Agreement are in all respect governed
by the Plan and subject to all of the terms and provisions thereof, whether such
terms and provisions are incorporated in this Agreement by reference or are
expressly cited. Any inconsistency between the Agreement and the Plan shall be
resolved in favor of the Plan. Employee hereby acknowledges that he has
received, reviewed and accepted the terms and conditions applicable to this
Agreement. Employee hereby accepts such terms and conditions, subject to the
provisions of the Plan and administrative interpretations. Employee further
agrees that such terms and conditions will control this Agreement,
notwithstanding any provisions in any employment agreement or in any prior
awards.

(b) Employee hereby acknowledges that he is to consult with and rely upon only
Employee’s own tax, legal, and financial advisors regarding the consequences and
risks of this Agreement and the Award of Options.

(c) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

19. Compliance with Code Section 409A. It is the intention of the Company and
Employee that the Award of Options hereunder not be subject to Code Section 409A
and that this Agreement not result in an unfavorable tax consequences to
Employee under

 

- 10 -



--------------------------------------------------------------------------------

Code Section 409A. Accordingly, Employee consents to any amendment of this
Agreement as the Company may reasonably make in furtherance of such intention,
and the Company shall promptly provide, or make available to, Employee a copy of
such amendment. Any such amendments shall be made in a manner that preserves to
the maximum extent possible the intended benefits to Employee. This paragraph 19
does not create an obligation on the part of Company to modify this Agreement
and does not guarantee that the amounts or benefits owed under the Agreement
will not be subject to interest and penalties under Code Section 409A.

20. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Options awarded under this Agreement or the Plan by
electronic means or request Employee’s consent to participate in the
administration of this Agreement and the Plan by electronic means. Employee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

21. Use of Personal Data. By executing this Agreement, Employee acknowledges and
agrees to the collection, use, processing and transfer of certain personal data,
including his or her name, salary, nationality, job title, position, social
security number (or other tax identification number) and details of all past
Awards and current Awards outstanding under the Plan (“Data”), for the purpose
of managing and administering the Plan. The Employee is not obliged to consent
to such collection, use, processing and transfer of personal data, but a refusal
to provide such consent may affect his or her ability to participate in the
Plan. The Company, or its Subsidiaries, may transfer Data among themselves or to
third parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. The Employee authorizes these various recipients
of Data to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Plan. The Employee may, at any time, review Data with respect to the Employee
and require any necessary amendments to such Data. The Participant may withdraw
his or her consent to use Data herein by notifying the Company in writing;
however, the Participant understands that by withdrawing his or her consent to
use Data, the Participant may affect his or her ability to participate in the
Plan.

22. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Employee at the Employee’s address as shown on
the Company’s records, or to such other address as Employee, by notice to the
Company, may designate in writing from time to time.

23. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Waste Management, Inc. has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized and Employee has
executed this Agreement, effective as of the day and year first above written.

 

WASTE MANAGEMENT, INC. LOGO [g316062g62i92.jpg] James E. Trevathan   

Employee

 

Accepted by electronic confirmation

 

- 12 -